          Case 1:20-cv-01013-JEJ Document 2 Filed 06/19/20 Page 1 of 8


            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                                        FILED
DANIEL GEORGE BROWN                                                   HARRISBURG, PA
                Petitioner
                                                                        JUN 19 2020
V.
                                                                PER      ~Pb! . ciIRK
                                                                                AL
U.S. DEPT OF HOMELAND SECURITY, et al.,
                       Respondent.




     PLAINTIFF REQUEST FOR ENLARGEMENT OF PAGE NUMBERS OR
                          WORDS INTRO

      Plaintiffs civil immigration detainees hereby respectfully request this Court for

leave to file an enlargement to file motion for temporary restraining order (TRO) of less

than 15,000 words including certificate of service under Federal Rules of Civil

Procedures 65 o l acned

                       Reason why Enlargement should be granted

      The TRO is a class of more than 30 Plaintiffs and requires numerous facts and to



                                    CONCLUSION

Plaintiff's Motion for enlargement is to be GRANTED as set forth in the above.

Dated: June l4, 2020                             Signatures:



                                            1
           Case 1:20-cv-01013-JEJ Document 2 Filed 06/19/20 Page 2 of 8




                            CERTIFICATE OF SERVICE

      I certify that all parties were served as addressed on date below to:

Office of the Clerk
United States District Court
U.S. Courthouse
Middle District of Pennsylvania
228 Walnut Street
P.O. Box 983
Harrisburg, PA 17108

Angela Hoover, Warden
Clinton County Correctional Facility
58 Pine Mountain Road
Mc Elhattan, PA 17748

United States Attorney's Office
Middle District of Pennsylvania
Federal Building
Suite 220
228 Walnut Street
Harrisburg, PA 17108

Office of the United States Attorney's Office
District of Columbia
555 4th Street, NW
Washington, DC 20530

Lieutenant Gates
Clinton County Correctional Facility
58 Pine Mountain Road
Mc Elhattan, PA 17748




                                             2
          Case 1:20-cv-01013-JEJ Document 2 Filed 06/19/20 Page 3 of 8




Lieutenant Powell
Clinton County Correctional Facility
58 Pine Mountain Road
Mc Elhattan, PA 17748


Lieutenant Probst
Clinton County Correctional Facility
58 Pine Mountain Road
Mc Elhattan, PA 17748



Dated: June 14, 2010                                          Signatures




                                        3
Case 1:20-cv-01013-JEJ Document 2 Filed 06/19/20 Page 4 of 8


                         Signatures
             Case 1:20-cv-01013-JEJ Document 2 Filed 06/19/20 Page 5 of 8


                     IN THE UNITED STATES DISTRICT COURT
                 FOR 1J.1~~ 1        DISTRICT OF PE~NNSYLVANIA
{\\ • ~
        1
          {l.dr A,ce  ' 7
                          -;'- ~ ~ ·      r         S ~~
G ., \ ,o~bcx ~ ~ - 01 )              -~ ~ \ 0 oo Q S 1 5
Daniel Brown J:>Gt<\Nl- =s:;;:: ~
Vu Tuan,A#-060-613-821;
Son Lee,
                                  w _,.       A#-074-992-221 ·
                                                                  ,
Patel Nisarg,         J.~ ·                   A#-061-544-218·
Jhensy Saillant, dJ!fi , ("/ / )              A#-062-280-757· ·
Cipriano Rodriguez, ' - Lc)4.f    ~              #-090-766-958
PenaJos~                 ~      ,             A#-034-205-798 ·
Gilbert Grullom, ~rt!!; :w..lJ;;v-            A#-090 766 958:
Amjad Mohammedtfe~                            A#-099-384-130
Hooru Xie, }-\ M
Abel Helo, (j}..J-.,~- 1
                            x\                   /-100-005-669
                                               ,.#-100-005-267.
Darius Kilby, <1):-..r ' - / '                A#-100-005-473

Navm Smgh,      Mtv~i,,1                            ..#-100-003-700
Paul Johnson,                                    . _#-100-003-706·
Ajarhi Roberts,                                  A#-100-005-615
Franciszek Bystron,                    /1-        :.,#-097-615-784 _
Patel Bharatkumar J3         . -l~ ,                 ,#-100-005-848
Levon Margaryan_,h_~'-=.....,,,_                     ,#-100-004-645
Karireddy BharathA                                    #-100-005-834
Gary Lall g ,, );1; ,l.       eS         L
                                           1         .#-100-005-819
Ishmael Kosh ~"'                                      #-100-005-842
Kelechi Jame                _                         #-100-005-663
George Graham ~                                    ·#-100-005-747
Anthony Wilso·l:l=i;,'~:::;:;,_..:;;>                .#-100-005-522
 Olalekan Abifarin                                    #-100-005-764
Mohamed Kamara 1                 v~J        [i ~      #-100-005-654
Van H. Nguyen '1.,,,.,. f1-_1'Y.                 A#-042-363-518:.
Herrow Yahye>/~#f_;,f}~~w, · #-100-005-177
Jaber Hammouda V.?i I 17,::                          ,#-100-005-796
-! ose Jsmael Dilone Lyon R clriguez                 .#-100-005-702
                                                 ~ /D'O Sl 1i
                                      1
Goitr~\ (r\ · Jr) ·
 /"':n                         ,.,

t7;9;Z 1l:::i/A-A! );:~::--~ ~ - i (>- 00116 lf tr
c~€,,&\ er G( · .                           1 ~0 .{J),9.
                                                            1 6.'8
"4q n- ~ -t-tcvi·~~ - ·,- _ ,.✓{,? v'.r i0/ ]DO()O Jl ~ lit
                                   'i


_}) e--v&~      ~~               I OcJ(JO --0 so
                                                      1

         ~

  - ~;/s4// c&·2-/o o o()c:76 ) ~
          Case 1:20-cv-01013-JEJ Document 2 Filed 06/19/20 Page 6 of 8


                                    DECLARATION

      Plaintiffs civil immigration detainees as signer below swear under the penalty of

perjury and under the laws of the United States that the foregoing herein is true and

correct. Plaintiffs certify that Plaintiffs understand and know that this is sufficient to

comply with 28 U.S.C.       Sec. 1746 and to render Plaintiffs the signer subject to

prosecution under 18 U.S.C. Sec. 1621(a)(2) if any statements which Plaintiffs know to

be false made herein and alleges that:

(1)   Plaintiffs Confined at CCCF on G-Unit;

(2)   Plaintiffs affected by either one or more or all of this issues presented in this TRO;

(3)   Plaintiffs are civil immigration detainees; and

(4)   Plaintiffs seek the responsible parties to take action as requested.



Dated: June l4, 2020
McElhattan, Pennsylvania




                                             1
Case 1:20-cv-01013-JEJ Document 2 Filed 06/19/20 Page 7 of 8


                         Signatures
Case 1:20-cv-01013-JEJ Document 2 Filed 06/19/20 Page 8 of 8
